Case 8:15-cv-02052-DOC-KES Document 272 Filed 05/28/19 Page 1 of 4 Page ID #:16237




 1   Eric H. Gibbs (SBN 178658)
 2   ehg@classlawgroup.com
     David Stein (SBN 257465)
 3   ds@classlawgroup.com
 4   GIBBS LAW GROUP LLP
     505 14th Street, Suite 1110
 5
     Oakland, California 94612
 6   Telephone: (510) 350-9700
 7   Facsimile: (510) 350-9701

 8   Kim D. Stephens (pro hac vice)
 9   kstephens@tousley.com
     Jason T. Dennett (pro hac vice)
10
     jdennett@tousley.com
11   TOUSLEY BRAIN STEPHENS PLLC
12   1700 7th Avenue, Suite 2200
     Seattle, Washington 98101
13   Telephone: (206) 682-5600
14   Facsimile: (206) 682-2992
15   Proposed Class Counsel
16
17                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
18
19   BILLY GLENN, et al.,                 Case No. 8:15-cv-02052-DOC-KES
20                                        PLAINTIFFS’ NOTICE OF MOTION
                         Plaintiffs,
21               v.                       AND MOTION FOR FINAL
                                          SETTLEMENT APPROVAL AND
22
     HYUNDAI MOTOR AMERICA, et            AWARD OF ATTORNEY’S FEES,
23   al.,                                 LITIGATION COSTS, AND
24                                        SERVICE AWARDS
                         Defendants.
25                                        Date: August 12, 2019
26                                        Time: 8:30 a.m.
                                          Judge: The Hon. David O. Carter
27                                        Courtroom: 9D
28

      NOTICE OF MOTION AND MOT. FOR FINAL APPROVAL, FEES, COSTS,
                          & SERVICE AWARDS
                     CASE NO. 8:15-CV-02052-DOC-KES
Case 8:15-cv-02052-DOC-KES Document 272 Filed 05/28/19 Page 2 of 4 Page ID #:16238




 1         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2         PLEASE TAKE NOTICE that on August 12, 2019, or as soon thereafter as
 3   the matter may be heard, before the Honorable David O. Carter, District Judge of
 4   the United States District Court for the Central District of California, in Courtroom
 5   9D, Ronald Reagan Federal Building, United States Courthouse, 411 West Fourth
 6   Street, Santa Ana, California 92701, Plaintiffs Billy Glenn, Kim Fama, Jahan
 7   Mulla, Kathy Warburton, Roxana Fitzmaurice, and Corinne Kane will, and hereby
 8   do move for an order of the Court to certify a settlement class, finally approve the
 9   parties’ proposed classwide settlement, and approve the negotiated award of
10   $5,400,000 (inclusive of attorney’s fees, reimbursement of over $700,00 in litigation
11   costs, and service awards of $5,000 each to Plaintiffs Glenn, Fama, Mulla,
12   Warburton, Fitzmaurice, and Kane).
13         Plaintiffs’ motion is based on this notice; the accompanying memorandum of
14   points and authorities; the previously-filed declaration of David Stein, dated January
15   30, 2019 (ECF 264); accompanying declarations of David Stein, Jason Dennett,
16   Gregory F. Coleman, Paul Peel, and Kirk Kleckner; the Proposed Final Order and
17   Judgment; and all other papers filed and proceedings had in this action.
18
19   DATED: May 28, 2019                  Respectfully submitted,
20
                                          GIBBS LAW GROUP LLP
21
22                                        By:    /s/ David Stein

23
                                          Eric H. Gibbs (SBN 178659)
24                                        Steve Lopez (SBN 300540)
25                                        505 14th Street, Suite 1110
                                          Oakland, California 94612
26                                        Telephone: (510) 350-9700
27                                        Facsimile: (510) 350-9701
28
                                   1
      NOTICE OF MOTION AND MOT. FOR FINAL APPROVAL, FEES, COSTS,
                         & SERVICE AWARDS
                    CASE NO. 8:15-CV-02052-DOC-KES
Case 8:15-cv-02052-DOC-KES Document 272 Filed 05/28/19 Page 3 of 4 Page ID #:16239




 1                                    ehg@classlawgroup.com
                                      ds@classlawgroup.com
 2                                    sal@classlawgroup.com
 3
                                      Kim D. Stephens (pro hac vice)
 4
                                      Jason T. Dennett (pro hac vice)
 5                                    TOUSLEY BRAIN STEPHENS PLLC
 6                                    1700 Seventh Avenue, Suite 2200
                                      Seattle, WA 98101
 7                                    Telephone: (206) 682-5600
 8                                    Facsimile: (206) 682-2992
                                      kstephens@tousley.com
 9
                                      jdennett@tousley.com
10
11                                    Proposed Class Counsel

12                                    Gregory F. Coleman (pro hac vice)
13                                    Lisa A. White (pro hac vice)
                                      Mark E. Silvey (pro hac vice)
14
                                      GREG COLEMAN LAW PC
15                                    First Tennessee Plaza
16                                    800 S. Gay Street, Suite 1100
                                      Knoxville, Tennessee 37929
17                                    Telephone: (865) 247-0080
18                                    Facsimile: (865) 533-0049
                                      greg@gregcolemanlaw.com
19
                                      lisa@gregcolemanlaw.com
20                                    mark@gregcolemanlaw.com
21
                                      Shanon J. Carson (pro hac vice)
22                                    Paul C. Peel (pro hac vice)
23                                    FARRIS BOBANGO BRANAN PLC
                                      999 S. Shady Grove Road, Suite 500
24
                                      Memphis, Tennessee 38120
25                                    (901) 259-7100 Telephone
26                                    (901) 259-7150 Facsimile
                                      ppeel@farris-law.com
27
28                            Eric Lechtzin (SBN 248958)
                                   2
     NOTICE OF MOTION AND MOT. FOR FINAL APPROVAL, FEES, COSTS,
                        & SERVICE AWARDS
                   CASE NO. 8:15-CV-02052-DOC-KES
Case 8:15-cv-02052-DOC-KES Document 272 Filed 05/28/19 Page 4 of 4 Page ID #:16240




 1                                    BERGER & MONTAGUE, P.C.
                                      1622 Locust Street
 2                                    Philadelphia, PA 19103
 3                                    215-875-3000 Telephone
                                      215-875-4604 Facsimile
 4
                                      scarson@bm.net
 5                                    elechtzin@bm.net
 6
                                      Attorneys for Plaintiffs
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                  3
     NOTICE OF MOTION AND MOT. FOR FINAL APPROVAL, FEES, COSTS,
                        & SERVICE AWARDS
                   CASE NO. 8:15-CV-02052-DOC-KES
